EXHIBIT 10.1

ELIZABETH ARDEN, INC.
2004 Stock Incentive Plan

1.    Purpose.

The Elizabeth Arden, Inc. 2004 Stock Incentive Plan (the "Plan") is intended to
provide incentives which will attract, retain and motivate highly competent
persons as officers and employees of, and consultants and advisors to, Elizabeth
Arden, Inc. (the "Company") and its subsidiaries and affiliates, by providing
them opportunities to acquire shares of the Company's common stock, par value
$.01 per share (the "Common Stock"), or to receive monetary payments based on
the value of such shares pursuant to the Benefits (as defined below) described
herein. Additionally, the Plan is intended to assist in further aligning the
interests of the Company's officers, employees and consultants and advisors to
those of its other shareholders.



2.    Administration.

       (a)    The Plan will be administered by a committee (the "Committee")
appointed by the Board of Directors of the Company from among its members (which
may be the Compensation Committee) and shall be comprised, unless otherwise
determined by the Board of Directors, solely of not less than two members who
shall be (i) "Non-Employee Directors" within the meaning of Rule 16b-3(b)(3) (or
any successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), (ii) "outside directors" within the meaning of
Treasury Regulation Section 1.162-27(e)(3) under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the "Code") and (iii) "independent directors"
as defined under the applicable rules of the Nasdaq Stock Market or the
Securities and Exchange Commission ("SEC"). The Committee is authorized, subject
to the provisions of the Plan, to establish such rules and regulations as it
deems necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Benefits granted hereunder as it deems necessary or advisable.
All determinations and interpretations made by the Committee shall be binding
and conclusive on all participants and their legal representatives. No member of
the Committee and no employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated. The Company
shall indemnify members of the Committee and any agent of the Committee who is
an employee of the Company, a subsidiary or an affiliate against any and all
liabilities or expenses to which they may be subjected by reason of any act or
failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person's bad faith, gross negligence or willful
misconduct.

         (b)    To the extend permitted by law, the Committee may delegate to
one or more of its members, or to one or more agents, such administrative duties
as it may deem advisable, and the Committee, or any person to whom it has
delegated duties as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the Plan. The Committee may employ such legal or other counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion or computation received from any such counsel, consultant or
agent. Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company, or the subsidiary or affiliate
whose employees have benefited from the Plan, as determined by the Committee.

3.    Participants.

Participants will consist of such officers and employees of, and such
consultants and advisors to, the Company and its subsidiaries and affiliates as
the Committee in its sole discretion determines to be important or responsible
for the success and future growth and profitability of the Company and whom the
Committee may designate from time to time to receive Benefits under the Plan.
Designation of a participant in any year shall not require the Committee to
designate such person to receive a Benefit in any other year or, once
designated, to receive the same type or amount of Benefit as granted to the
participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting participants and in determining the type and amount
of their respective Benefits.



4.    Type of Benefits.

Benefits under the Plan may be granted in any one or a combination of (a) Stock
Options, (b) Stock Appreciation Rights, (c) Stock Awards, (d) Performance
Awards, and (e) Stock Units (each as described below, and collectively, the
"Benefits"). Any Benefit granted pursuant to the Plan may, as determined by the
Committee in its discretion, constitute a Performance Award or Performance-Based
Award, as described in Section 10 hereof. Benefits shall be evidenced by
agreements (which need not be identical) in such forms as the Committee may from
time to time approve; provided, however, that in the event of any conflict
between the provisions of the Plan and any such agreements, the provisions of
the Plan shall prevail. For purposes of this Plan, (i) a "Stock Option" means a
Benefit described in Section 6, (ii) a "Stock Appreciation Right" means a
Benefit described in Section 7, (iii) a "Stock Award" means a Benefit described
in Section 8, and (iv) a "Performance Award" means a Benefit described in
Section 10.



5.    Common Stock.

       (a)    Common Stock Available Under the Plan.

The aggregate number of shares of Common Stock that may be subject to Benefits
granted under this Plan shall be 2,000,000 shares of Common Stock, which may be
authorized and unissued or treasury shares, subject to any adjustments made in
accordance with Section 12 hereof. The maximum number of shares of Common Stock
with respect to which Benefits may be granted or measured to any individual
participant under the Plan during the term of the Plan shall not exceed 600,000
shares of Common Stock during any calendar year, subject to adjustments made in
accordance with Section 12 hereof.



       (b)    Any shares of Common Stock subject to Benefits under this Plan or
Benefits under the 1995 Stock Option Plan or the 2000 Stock Incentive Plan (the
"Prior Plans") which for any reason is cancelled or terminated without having
been exercised, or is settled for cash or otherwise settled without the issuance
of shares (including where any such shares are withheld to satisfy tax
withholding obligations) and any shares tendered by a participant to pay the
exercise price of, or delivered to satisfy tax obligations in respect of, any
Benefit under this Plan or any benefit under the Prior Plans shall again be
available for Benefits under the Plan. The preceding sentence shall apply only
for purposes of determining the aggregate number of shares of Common Stock
subject to Benefits but shall not apply for purposes of determining the maximum
number of shares of Common Stock with respect to which Benefits may be granted
to any individual participant under the Plan.

       (c)    Reduction of Shares Available for Benefits. Upon the granting of a
Benefit, the number of shares of Common Stock available under the Plan for the
granting of further Benefits shall be reduced as follows:

               (i)    In connection with the granting of a Benefit that may be
settled in shares of Common Stock, the number of shares of Common Stock shall be
reduced by the maximum number of shares of Common Stock subject to the Benefit.

               (ii)    In connection with the exercise or settlement of a
Benefit, the number of shares of Common Stock shall be increased by the number
of shares of Common Stock that remain unissued (for example, if a Stock
Appreciation Right is settled in shares, only the net shares will reduce the
shares of Common Stock subject to the Plan).

               (iii)    The shares of Common Stock available under the Plan
shall not be reduced for awards that will be settled in cash.

6.    Stock Options.

Stock Options will consist of awards from the Company that will enable the
holder to purchase a number of shares of Common Stock, at set terms. Stock
Options may be "incentive stock options" ("Incentive Stock Options"), within the
meaning of Section 422 of the Code, or Stock Options that do not constitute
Incentive Stock Options ("Nonqualified Stock Options"). The Committee will have
the authority to grant to any participant one or more Incentive Stock Options,
Nonqualified Stock Options, or both types of Stock Options (in each case with or
without Stock Appreciation Rights). Each Stock Option shall be subject to such
terms and conditions consistent with the Plan as the Committee may impose from
time to time, subject to the following limitations:



       (a)    Exercise Price.

Each Stock Option granted hereunder shall have such per-share exercise price as
the Committee may determine at the date of grant; provided, however, subject to
subsection (d) below, that the per-share exercise price shall not be less than
100% of the Fair Market Value (as defined below) of the Common Stock on the date
the Stock Option is granted.



       (b)    Payment of Exercise Price.

The option exercise price may be paid in cash or, in the discretion of the
Committee, to the extent permitted by applicable law, by the delivery of shares
of Common Stock of the Company then owned by the participant, or by delivery to
the Company of (x) irrevocable instructions to deliver directly to a broker the
stock certificates representing the shares for which the Option is being
exercised, and (y) irrevocable instructions to such broker to sell such shares
for which the Option is being exercised, and promptly deliver to the Company the
portion of the proceeds equal to the Option exercise price and any amount
necessary to satisfy the Company's obligation for withholding taxes, or any
combination thereof. For purposes of making payment in shares of Common Stock,
such shares shall be valued at their Fair Market Value on the date of exercise
of the Option and shall have been held by the participant for at least six
months, or any other period of time required by applicable accounting standards
to avoid a charge to earnings. To facilitate the foregoing, the Company may
enter into agreements for coordinated procedures with one or more brokerage
firms. The Committee may prescribe any other method of paying the exercise price
that it determines to be consistent with applicable law and the purpose of the
Plan, including, without limitation, in lieu of the exercise of a Stock Option
by delivery of shares of Common Stock of the Company then owned by a
participant, providing the Company with a notarized statement attesting to the
number of shares owned, where upon verification by the Company, the Company
would issue to the participant only the number of incremental shares to which
the participant is entitled upon exercise of the Stock Option or by the Company
retaining from the shares of Common Stock to be delivered upon the exercise of
the Stock Option that number of shares having a Fair Market Value on the date of
exercise equal to the option price of the number of shares with respect to which
the participant exercises the Stock Option.



       (c)    Exercise Period.

Stock Options granted under the Plan shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee; provided that no Stock Option shall be exercisable later than ten
years after the date it is granted except in the event of a participant's death,
in which case, the exercise period of such participant's Stock Options may be
extended beyond such period but no later than one year after the participant's
death and provided further that, except as provided by the Committee in the case
of a Change in Control or a termination of employment, no Stock Option shall be
exercisable prior to the first anniversary of the date of grant. All Stock
Options shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall in its discretion set forth in such option
agreement at the date of grant; provided, however, the Committee may, in its
sole discretion, later waive any such condition.



       (d)    Limitations on Incentive Stock Options.

Incentive Stock Options may be granted only to participants who are employees of
the Company or one of its subsidiary corporations (within the meaning of Section
424(f) of the Code) at the date of grant. The aggregate Fair Market Value
(determined as of the time the Stock Option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under all option plans of the Company and
of any parent corporation or subsidiary corporation (as defined in Sections
424(e) and (f) of the Code, respectively)) shall not exceed $100,000. For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account in the order in which they are granted. The per-share exercise price of
an Incentive Stock Option shall not be less than 100% of the Fair Market Value
of the Common Stock on the date of grant, and no Incentive Stock Option may be
exercised later than ten years after the date it is granted; provided, however,
Incentive Stock Options may not be granted to any participant who, at the time
of grant, owns stock possessing (after the application of the attribution rules
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company, unless the exercise price is fixed at not less than 110% of the
Fair Market Value of the Common Stock on the date of grant and the exercise of
such option is prohibited by its terms after the expiration of five years from
the date of grant of such option. In addition, no Incentive Stock Option may be
issued to a participant in tandem with a Nonqualified Stock Option.



       (e)    Post-Employment Exercises.

The exercise of any Stock Option after termination of employment of a
participant with the Company, a subsidiary of the Company or with any company or
person providing consulting or advisory services to the Company shall be subject
to such conditions as imposed by the Committee at the time of the grant and
satisfaction of the conditions precedent that the participant neither (i)
competes with, or takes other employment with or renders services to a
competitor of, the Company, its subsidiaries or affiliates without the written
consent of the Company; provided that this clause (i) shall not apply to
consultants or advisors of the Company, nor (ii) conducts himself or herself in
a manner adversely affecting the Company; provided, however, that the Committee,
in its sole discretion, may waive any conditions imposed in the grant letter or
as set forth in (i) and (ii) above relating to the exercise of options after the
date of termination of employment during the term of the option.



7.    Stock Appreciation Rights.

       (a)    

The Committee may, in its discretion, grant Stock Appreciation Rights to the
holders of any Stock Options granted hereunder. In addition, Stock Appreciation
Rights may be granted independently of, and without relation to, Stock Options.
A Stock Appreciation Right means a right to receive a payment in cash, Common
Stock or a combination thereof, in an amount equal to the excess of (x) the Fair
Market Value, or other specified valuation, of a specified number of shares of
Common Stock on the date the right is exercised over (y) the Fair Market Value,
or other specified valuation (which shall be no less than the Fair Market Value)
of such shares of Common Stock on the date the right is granted, all as
determined by the Committee; provided, however, that if a Stock Appreciation
Right is granted in tandem with or in substitution for a Stock Option, the
designated Fair Market Value in the award agreement may be the Fair Market Value
on the date such Stock Option was granted. Each Stock Appreciation Right shall
be subject to such terms and conditions as the Committee shall impose from time
to time.



       (b)    

Stock Appreciation Rights granted under the Plan shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee; provided, however, that no Stock Appreciation Rights shall be
exercisable later than ten years after the date it is granted except in the
event of a participant's death, in which case, the exercise period of such
participant's Stock Appreciation Rights may be extended beyond such period but
no later than one year after the participant's death; and provided further that,
except as provided by the Committee in the case of a Change in Control or a
termination of employment, no Stock Appreciation Right shall be exercisable
prior to the first anniversary of the date of grant. All Stock Appreciation
Rights shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall in its discretion set forth in such right
at the date of grant.



       (c)    

The exercise of any Stock Appreciation Right after termination of employment of
a participant with the Company, a subsidiary of the Company or with any company
or person providing consulting or advisory services to the Company shall be
subject to satisfaction of the conditions precedent that the participant neither
(i) competes with, or takes other employment with or renders services to a
competitor of, the Company, its subsidiaries or affiliates without the written
consent of the Company; provided that this clause (i) shall not apply to
consultants or advisors of the Company, nor (ii) conducts himself or herself in
a manner adversely affecting the Company; provided, however, that the Committee,
in its sole discretion, may waive any conditions imposed in the grant letter or
as set forth in (i) and (ii) above relating to the exercise of options after the
date of termination of employment during the term of the option.



8.    Stock Awards.

The Committee may, in its discretion, grant Stock Awards (which may include
mandatory payment of bonus incentive compensation in stock) consisting of Common
Stock issued or transferred to participants with or without other payments
therefor. Stock Awards may be subject to such terms and conditions as the
Committee determines appropriate, including, without limitation, vesting,
restrictions on the sale or other disposition of such shares, the right of the
Company to reacquire such shares for no consideration upon termination of the
participant's employment within specified periods, and may constitute
Performance-Based Awards, as described in Section 10 hereof. The Committee may
require the participant to deliver a duly signed stock power, endorsed in blank,
relating to the Common Stock covered by such Stock Award. The Committee may also
require that the stock certificates evidencing such shares be held in custody or
bear restrictive legends until the restrictions thereon shall have lapsed. The
Stock Award shall specify whether the participant shall have, with respect to
the shares of Common Stock subject to a Stock Award, all of the rights of a
holder of shares of Common Stock of the Company, including the right to receive
dividends, distributions and to vote the shares. The Company may hold in escrow
any dividend issued or distribution made in connection with the Common Stock
underlying a Stock Award until the applicable restrictions on the Stock Award,
if any, lapse. To the extent that dividends and distributions relating to a
Stock Award are held in escrow by the Company, a participant shall not be
entitled to any interest on any such amounts.



9.    Stock Units.

       (a)    

The Committee may, in its discretion, grant Stock Units to participants
hereunder. The Committee shall determine the criteria for the vesting of Stock
Units. Stock Units may constitute Performance-Based Awards, as described in
Section 10 hereof. A Stock Unit granted by the Committee shall provide payment
in shares of Common Stock at such time as the award agreement shall specify.
Shares of Common Stock issued pursuant to this Section 9 may be issued with or
without other payments therefor as may be required by applicable law or such
other consideration as may be determined by the Committee. The Committee shall
determine whether a participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right (as defined in subsection 9(d)).



       (b)    

Upon vesting of a Stock Unit, unless the Committee has determined to defer
payment with respect to such unit or a participant has elected to defer payment
under subsection 9(c), shares of Common Stock representing the Stock Units shall
be distributed to the participant unless the Committee provides for the payment
of the Stock Units in cash or partly in cash and partly in shares of Common
Stock equal to the value of the shares of Common Stock which would otherwise be
distributed to the participant.



       (c)    

Prior to the year with respect to which a Stock Unit may vest, the Committee, in
its discretion, may permit a participant to elect not to receive a distribution
upon the vesting of such Stock Unit and for the Company to continue to maintain
the Stock Unit on its books of account. In such event, the value of a Stock Unit
shall be payable in shares of Common Stock pursuant to the agreement of
deferral.



       (d)    

A "Stock Unit" means a notional account representing one share of Common Stock.
A "Dividend Equivalent Right" means the right to receive the amount of any
dividend paid on the share of Common Stock underlying a Stock Unit, which shall
be payable in cash or in the form of additional Stock Units.



10.    Performance Awards.

         (a)    

Performance Awards may be granted to participants at any time and from time to
time, as shall be determined by the Committee.



                 (i)    Performance Awards may constitute Performance-Based
Awards, as described in 10(b) hereof. The Committee shall have complete
discretion in determining the number, amount and timing of awards granted to
each participant. Such Performance Awards may be in the form of any Benefit
permitted under the Plan. Performance Awards may be awarded as short-term or
long-term incentives. Performance targets may be based upon, without limitation,
Company-wide, divisional and/or individual performance.

                 (ii)    With respect to those Performance Awards that are not
intended to constitute Performance-Based Awards, the Committee shall have the
authority at any time to make adjustments to performance targets for any
outstanding Performance Awards which the Committee deems necessary or desirable
unless at the time of establishment of such targets the Committee shall have
precluded its authority to make such adjustments.

                 (iii)    Payment of earned Performance Awards shall be made in
accordance with terms and conditions prescribed or authorized by the Committee.
The Committee may require or permit the deferral of the receipt of Performance
Awards upon such terms as the Committee deems appropriate.

         (b)    

Performance Awards granted under the Plan may be granted in a manner such that
the Benefits qualify for the performance-based compensation exemption of Section
162(m) of the Code ("Performance-Based Awards").



                 (i)    As determined by the Committee in its sole discretion,
either the granting or vesting of such Performance-Based Awards shall be based
on achievement of various key performance indicators in one or more business
criteria that apply to the individual participant, one or more business units or
the Company as a whole. The business criteria shall be as follows, individually
or in combination: (i) the attainment of certain target levels of, or a
specified increase in, the Company's enterprise value or value creation targets;
(ii) the attainment of certain target levels of, or a percentage increase in,
the Company's after-tax or pre-tax profits including, without limitation, that
attributable to the Company's continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase relating to, the
Company's operational cash flow or working capital, or a component thereof
including, without limitation, inventory and accounts receivable; (iv) the
attainment of certain target levels of, or a specified decrease relating to, the
Company's operational costs and other expense targets, or a component thereof or
planning or forecasting accuracy; (v) the attainment of a certain level of
reduction of, or other specified objectives with regard to limiting the level of
increase in all or a portion of bank debt or other of the Company's long-term or
short-term public or private debt or other similar financial obligations of the
Company, which may be calculated net of cash balances and/or other offsets and
adjustments as may be established by the Committee; (vi) the attainment of a
specified percentage increase in earnings per share or earnings per share from
the Company's continuing operations; (vii) the attainment of certain target
levels of, or a specified percentage increase in, the Company's net sales,
revenues, market share, operating margin, net income or earnings before income
tax or other exclusions; (viii) the attainment of certain target levels of, or a
specified increase in, the Company's return on capital employed or return on
invested capital; (ix) the attainment of certain target levels of, or a
percentage increase in, the Company's after-tax or pre-tax return on
shareholders equity or total return to shareholders; (x) the attainment of
certain target levels in the fair market value of the Common Stock; (xi) the
growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends; and (xii) the attainment of certain target levels of,
or a specified increase in EBITDA (earnings before interest, taxes, depreciation
and amortization). In addition, Performance-Based Awards may include comparisons
to the performance of other companies, such performance to be measured by one or
more of the foregoing business criteria.

                 (ii)    When establishing performance goals for a performance
period, the Committee shall exclude any or all extraordinary items or
non-recurring items as determined by the Committee including, without
limitation, the charges or costs associated with restructurings, discontinued
operations, debt extinguishment charges, other unusual or non-recurring items,
changes in applicable law and the cumulative effects of accounting changes.

                 (iii)    With respect to Performance-Based Awards, (i) the
Committee shall establish in writing (x) the performance goals applicable to a
given period, and such performance goals shall state, in terms of an objective
formula or standard, the method for computing the amount of compensation payable
to the participant if such performance goals are obtained which shall in any
event exclude non-recurring or extraordinary items and (y) the individual
employees or class of employees to which such performance goals apply no later
than 90 days after the commencement of such period (but in no event after 25% of
such period has elapsed) and (ii) no Performance-Based Awards shall be payable
to or vest with respect to, as the case may be, any participant for a given
period until the Committee certifies in writing that the objective performance
goals (and any other material terms) applicable to such period have been
satisfied.

                 (iv)    With respect to any Benefits intended to qualify as
Performance-Based Awards, after establishment of a performance goal, except as
provided in clause (ii) above, the Committee shall not increase the amount of
compensation payable thereunder (as determined in accordance with Section 162(m)
of the Code) upon the attainment of such performance goal. Notwithstanding the
preceding sentence, the Committee may reduce or eliminate Benefits payable upon
the attainment of such performance goal.

11.    Foreign Laws.

The Committee may grant Benefits to individual participants who are subject to
the tax laws of nations other than the United States, which Benefits may have
terms and conditions as determined by the Committee as necessary to comply with
applicable foreign laws or avoid unfavorable tax treatment to a participant. The
Committee may take any action that it deems advisable to obtain approval of such
Benefits by the appropriate foreign governmental entity; provided, however, that
no such Benefits may be granted pursuant to this Section 11 and no action may be
taken which would result in a violation of the Exchange Act, the Code or any
other applicable law.



12.    Adjustment Provisions; Change in Control.

         (a)    

If there shall be any change in the Common Stock or the capitalization of the
Company through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, reverse stock split, split up, spin-off, combination of
shares, exchange of shares, dividend in kind or other like change in capital
structure or distribution (other than normal cash dividends) to shareholders of
the Company in order to prevent dilution or enlargement of participants' rights
under the Plan, the Committee shall adjust, in an equitable manner, as
applicable, the number and kind of shares that may be issued under the Plan, the
individual limits, the number and kind of shares subject to outstanding
Benefits, the exercise price applicable to outstanding Benefits, and the Fair
Market Value of the Common Stock and other value determinations applicable to
outstanding Benefits. Notwithstanding the foregoing, (i) each such adjustment
with respect to an Incentive Stock Option shall comply with the rules of Section
424(a) of the Code, and (ii) in no event shall any adjustment be made which
would cause any Incentive Stock Option granted hereunder to be treated as
anything other than an incentive stock option for purposes of Section 422 of the
Code. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on participants under the Plan.



         (b)    

Notwithstanding any other provision of this Plan, if there is a Change in
Control of the Company, all then outstanding Stock Options and Stock
Appreciation Rights shall immediately vest and become exercisable. For purposes
of this Section 12(b), a "Change in Control" of the Company shall be deemed to
have occurred upon any of the following events:



                 (i)    a Change in Control of the Company that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act; or

                 (ii)    during any period of two (2) consecutive years, the
individuals who at the beginning of such period constitute the Company's Board
of Directors or any individuals who would be "Continuing Directors" (as
hereinafter defined) cease for any reason (other than due to death or voluntary
resignation) to constitute at least a majority thereof; or

                 (iii)    the Common Stock shall cease to be publicly traded
after initially being publicly traded; or

                 (iv)    the Company's Board of Directors shall approve a sale
of all or substantially all of the assets of the Company, and such transaction
shall have been consummated; or

                 (v)    the Company's Board of Directors shall approve any
merger, consolidation, or like business combination or reorganization of the
Company, the consummation of which would result in the occurrence of any event
described in Section 13(b)(i) above, and such transaction shall have been
consummated.

       For purposes of this Section 13(b), "Continuing Directors" shall mean (x)
the directors of the Company in office on the Effective Date (as defined below)
and (y) any successor to any such director and any additional director who after
the Effective Date was nominated or selected by a majority of the Continuing
Directors (or the Nominating Committee of the Board of Directors of the Company)
in office at the time of his or her nomination or selection.

       The Committee, in its discretion, may determine that, upon the occurrence
of a Change in Control of the Company, each Stock Option and Stock Appreciation
Right outstanding hereunder shall terminate within a specified number of days
after notice to the holder, and such holder shall receive, with respect to each
share of Common Stock subject to such Stock Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such shares of Common
Stock immediately prior to the occurrence of such Change in Control or such
other event over the exercise price per share of such Stock Option or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
property (including the property, if any, payable in the transaction) or in a
combination thereof, as the Committee, in its discretion, shall determine. The
provisions contained in the preceding sentence shall be inapplicable to a Stock
Option or Stock Appreciation Right granted within six (6) months before the
occurrence of a Change in Control if the holder of such Stock Option or Stock
Appreciation Right is subject to the reporting requirements of Section 16(a) of
the Exchange Act and no exception from liability under Section 16(b) of the
Exchange Act is otherwise available to such holder.

         (c)    

Unless otherwise provided in an award agreement or otherwise determined by the
Committee, in the event that an entity which was previously a part of the
Elizabeth Arden Group (as defined below) is no longer a part of the Elizabeth
Arden Group, as determined by the Committee in its sole discretion, the
employment or other services of a participant employed by such entity may be
treated in the sole discretion of the Committee as terminated if such
participant is not employed by the Elizabeth Arden Group immediately after such
event. For purposes of this provision, "Elizabeth Arden Group" means Elizabeth
Arden, Inc. and all entities whose financial statements are required to be
consolidated with the financial statements of Elizabeth Arden, Inc. pursuant to
United States generally accepted accounting principles and any other entity
determined to be an affiliate as determined by the Committee in its sole and
absolute discretion.



13.    Nontransferability.

Each Benefit granted under the Plan to a participant shall not be transferable
otherwise than by will or the laws of descent and distribution, and shall be
exercisable, during the participant's lifetime, only by the participant. In the
event of the death of a participant, each Stock Option or Stock Appreciation
Right theretofore granted to him or her shall be exercisable during such period
after his or her death as the Committee shall in its discretion set forth in
such option or right at the date of grant and then only by the executor or
administrator of the estate of the deceased participant or the person or persons
to whom the deceased participant's rights under the Stock Option or Stock
Appreciation Right shall pass by will or the laws of descent and distribution.
Notwithstanding the foregoing, at the discretion of the Committee, an award of a
Benefit other than an Incentive Stock Option may permit the transferability of a
Benefit by a participant solely to the participant's spouse, siblings, parents,
children and grandchildren or trusts for the benefit of such persons or
partnerships, corporations, limited liability companies or other entities owned
solely by such persons, including trusts for such persons, subject to any
restriction included in the award of the Benefit.



14.    Other Provisions.

The award of any Benefit under the Plan may also be subject to such other
provisions (whether or not applicable to the Benefit awarded to any other
participant) as the Committee determines appropriate, including, without
limitation, for the acceleration of exercisability or vesting of Benefits in the
event of a Change in Control of the Company, for the payment of the value of
Benefits to participants in the event of a Change in Control of the Company, or
to comply with federal and state securities laws, or understandings or
conditions as to the participant's employment in addition to those specifically
provided for under the Plan. The Committee shall have full discretion to
interpret and administer the Plan.



15.    Fair Market Value.

For purposes of this Plan and any Benefits awarded hereunder, Fair Market Value
shall be the closing price of the Common Stock on the date of calculation (or on
the last preceding trading date if Common Stock was not traded on such date) if
the Common Stock is readily tradeable on a national securities exchange or other
market system, and if the Common Stock is not readily tradeable, Fair Market
Value shall mean the amount determined in good faith by the Committee as the
fair market value of the Common Stock of the Company.



16.    Withholding.

All payments or distributions of Benefits made pursuant to the Plan shall be net
of any amounts required to be withheld pursuant to applicable federal, state and
local tax withholding requirements. If the Company proposes or is required to
distribute Common Stock pursuant to the Plan, it may require the recipient to
remit to it or to the corporation that employs such recipient an amount
sufficient to satisfy such tax withholding requirements prior to the delivery of
any certificates for such Common Stock. In lieu thereof, the Company or the
employing corporation shall have the right to withhold the amount of such taxes
from any other sums due or to become due from such corporation to the recipient
as the Committee shall prescribe. The Committee may, in its sole discretion and
subject to such rules as it may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit an
optionee or award or right holder to pay all or a portion of the federal, state
and local withholding taxes arising in connection with any Benefit consisting of
shares of Common Stock by electing to have the Company withhold shares of Common
Stock having a Fair Market Value equal to the minimum amount of tax required to
be withheld, such tax calculated at rates required by statute or regulation.



17.    Notification of 83(b) Election.

If in connection with the grant of any Benefit any participant makes an election
permitted under Code Section 83(b), such participant must notify the Company in
writing of such election within ten (10) days of filing such election with the
Internal Revenue Service.



18.    Tenure.

A participant's right, if any, to continue to serve the Company or any of its
subsidiaries or affiliates as an officer, employee, or otherwise, shall not be
enlarged or otherwise affected by his or her designation as a participant under
the Plan.



19.    Unfunded Plan.

Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any participant, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.



20.    No Fractional Shares.

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Benefit. The Committee shall determine whether cash, or
Benefits, or other property shall be issued or paid in lieu of fractional shares
or whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.



21.    Violations of Law.

The Company shall not be required to sell or issue any shares of Common Stock
under any Benefit if the sale or issuance of such shares would constitute a
violation by the individual exercising the Benefit, the participant or the
Company of any provisions of any law or regulation of any governmental
authority, including without limitation any provisions of the Sarbanes-Oxley
Act, and any other Federal or state securities laws or regulations. Any
determination in this connection by the Committee shall be final, binding, and
conclusive. The Company shall not be obligated to take any affirmative action in
order to cause the exercise of a Benefit, the issuance of shares pursuant
thereto or the grant of a Benefit to comply with any law or regulation of any
governmental authority.



22.    Duration, Amendment and Termination.

No Benefit shall be granted more than ten years after the Effective Date. The
Committee may amend the Plan from time to time or suspend or terminate the Plan
at any time. No amendment of the Plan may be made without approval of the
shareholders of the Company if the amendment will: (i) disqualify any Incentive
Stock Options granted under the Plan; (ii) increase the aggregate number of
shares of Common Stock that may be delivered through Benefits under the Plan;
(iii) increase either of the maximum amounts which can be paid to an individual
participant under the Plan as set forth in Section 5 hereof; (iv) change the
types of business criteria on which Performance-Based Awards are to be based
under the Plan; (v) modify the requirements as to eligibility for participation
in the Plan; or (vi) modify the Plan in any other way that would require
shareholder approval under any regulatory requirement that the Committee
determines to be applicable, including, without limitation, the rules of the
Nasdaq Stock Market. No outstanding Stock Option or Stock Appreciation Right may
be amended or otherwise modified or exchanged (other than in connection with a
transaction described in Section 12) in a manner that would have the effect of
reducing its original exercise price or otherwise constitute repricing.



23.    Governing Law.

This Plan, Benefits granted hereunder and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Florida (regardless of the law that might otherwise govern under applicable
Florida principles of conflict of laws).



24.    Effective Date.

         (a)    

The Plan shall be effective as of May 10, 2004, the date on which the Plan was
adopted by the Committee (the "Effective Date"), provided that the Plan is
approved by the shareholders of the Company at an annual meeting, any special
meeting or by written consent of shareholders of the Company within 12 months of
the Effective Date, and such approval of shareholders shall be a condition to
the right of each participant to receive any Benefits hereunder. Any Benefits
granted under the Plan prior to such approval of shareholders shall be effective
as of the date of grant (unless, with respect to any Benefit, the Committee
specifies otherwise at the time of grant), but no such Benefit may be exercised
or settled and no restrictions relating to any Benefit may lapse prior to such
shareholder approval, and if shareholders fail to approve the Plan as specified
hereunder, any such Benefit shall be cancelled.



         (b)    

This Plan shall terminate on the tenth anniversary of the Effective Date (unless
sooner terminated by the Committee).



         

As amended by the Board of Directors on November 2, 2006.

